Exhibit 10.14
VIRTUAL RADIOLOGIC CORPORATION
EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Grantee:
Number of Shares:
Grant Date:
          The Grantee named above has been awarded restricted shares (the
“Restricted Stock”) of the common stock, par value $.001 per share (the “Common
Stock”), of Virtual Radiologic Corporation (the “Company”). This Notice of Grant
outlines certain terms and conditions of the award. The Restricted Stock is
granted under and will be governed by terms of the Virtual Radiologic
Corporation Equity Incentive Plan (the “Plan”). Capitalized terms used and not
otherwise defined herein have the meanings assigned to them in the Plan.
          1. Rights as Stockholder. Subject to the terms of the award, from and
after the Grant Date, the Grantee will have all of the rights of a stockholder
with respect to the Restricted Stock, including the right to vote shares of
Restricted Stock and, subject to Section 8.8 of the Plan.
          2. Restrictions; Delivery. (a) Until the Restricted Stock granted
hereunder vests and applicable Periods of Restriction lapse in accordance with
Section 3 hereof, one or more stock certificates representing the unvested
portion of the Restricted Stock will be issued in the Grantee’s name, but will
be held in custody by the Company or an escrow agent (which may be a brokerage
firm) appointed by the Company. Alternatively, the unvested portion of the
Restricted Stock may be reflected in an electronic account, with appropriate
stop transfer instructions. The Grantee will not be permitted to sell, transfer,
assign, give, place in trust or otherwise dispose of or pledge, grant a security
interest in or otherwise encumber unvested shares of Restricted Stock, other
than by will or the laws of descent and distribution, and any such attempted
disposition or encumbrance will be void and unenforceable against the Company,
provided that the Grantee may assign or transfer unvested shares of Restricted
Stock in any manner consistent with the terms and conditions of the Plan.
          (b) Subject to the provisions of this award, upon the vesting of any
shares of Restricted Stock and the lapse of any applicable Period of
Restriction, the Company will deliver to the Grantee a certificate or
certificates for the number of shares of Restricted Stock which have so vested.
Alternatively, the Company may elect to deliver vested shares of Restricted
Stock electronically, and if it does so, Grantee may be required by the Company
to establish an account with a brokerage firm selected by the Company as a
condition to receiving such shares.
          3. Vesting of Restricted Stock. (a) The Restricted Stock will vest
(and become non-forfeitable), and all Periods of Restriction shall lapse as
follows:

  •   25% of the shares of Restricted Stock will vest on the first anniversary
of the Grant Date;     •   25% of the shares of Restricted Stock will vest on
the second anniversary of the Grant Date;     •   25% of the shares of
Restricted Stock will vest on the third anniversary of the Grant Date; and

 



--------------------------------------------------------------------------------



 



  •   25% of the shares of Restricted Stock will vest on the fourth anniversary
of the Grant Date.

          (b) Vesting will occur only if the Grantee is employed by the Company
on the vesting date, unless the Committee determines otherwise in its sole and
absolute discretion. Upon termination of the Grantee’s employment with the
Company for any reason whatsoever, with or without cause, whether voluntarily or
involuntarily, all shares of Restricted Stock which have not vested as of the
date of such termination will be forfeited and returned to the Company, and all
rights of the Grantee or the Grantee’s heirs in and to such shares will
terminate, unless the Committee determines otherwise in its sole and absolute
discretion. Notwithstanding the foregoing, if the Grantee is party to a written
employment agreement with the Company, vesting of the Restricted Stock will be
accelerated on the terms and to the extent provided therein if there occurs an
event specified in such employment agreement as having the effect of
accelerating the vesting of an award of restricted shares of Common Stock (such
rights of acceleration being in addition to, and not in lieu of, any provision
in the Plan for acceleration of vesting of restricted shares of Common Stock
based on the same or similar events that is, by the terms of the Plan, otherwise
applicable hereto).
          4. Tax Withholding. It is a condition to the award of the Restricted
Stock to the Grantee that the Grantee makes arrangements satisfactory to the
Company to satisfy all tax withholding amounts and other required deductions
with respect to the Restricted Stock. The Grantee will be permitted to satisfy
these obligations by (i) making a cash payment to the Company, (ii) directing
the Company to withhold vested shares of Restricted Stock having a value (based
on the closing price of the Common Stock on the applicable vesting date) equal
to the amount of such obligations (rounded up to the nearest whole share).
          6. Representations and Warranties. The Grantee is prohibited from
selling vested shares of Restricted Stock other than pursuant to either (i) a
registration statement on an appropriate form under the Securities Act of 1933,
as amended (the “Securities Act”), which registration statement has become
effective and is current with regard to the shares being sold, or (ii) if a
registration statement covering the Restricted Stock is not effective at the
time of issuance, a specific exemption from the registration requirements of the
Securities Act that is confirmed in a favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, prior to any such
sale or distribution, provided that the Company will not require opinions of
counsel for transfers of shares of Restricted Stock made pursuant to Rule 144 if
the Company is provided with any certificates or other evidence of compliance
with Rule 144 reasonably required by it in connection with such transfer
(including a copy of the relevant Form 144).
          7. Legend. Each certificate representing any unvested shares of
Restricted Stock shall be endorsed with a legend in substantially the following
form:
THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE VIRTUAL RADIOLOGIC EQUITY
INCENTIVE PLAN, IN THE RULES AND ADMINISTRATIVE PROCEDURES ESTABLISHED PURSUANT
TO SUCH PLAN, AND IN A RESTRICTED STOCK AGREEMENT DATED            . A COPY OF
THE PLAN, SUCH RULES AND PROCEDURES, AND SUCH RESTRICTED STOCK AGREEMENT MAY BE
OBTAINED FROM THE SECRETARY OF VIRTUAL RADIOLOGIC CORPORATION.

 



--------------------------------------------------------------------------------



 



          8. Miscellaneous.
          (a) Construction. This Agreement shall be construed in accordance with
and shall be governed by the terms of the Plan as adopted and approved by the
Board of Directors, within the meaning of the Internal Revenue Code of 1986, as
amended,, as the Plan may be amended from time to time by the Board and, if
appropriate the stockholders of the Company. Grantee acknowledges receipt of a
copy of the Plan and, as applicable, a Plan prospectus, prior to the execution
hereof and agrees to be bound by the terms of the Plan. If possible, this
Agreement shall be construed along with and in addition to any other agreement
which the Company and Grantee may enter into, but any provision in this
Agreement which contradicts any provision of any other agreement shall take
precedence and be binding over such other provision.
          (b) Dilution. Nothing in this award will restrict or limit in any way
the right of the Board of Directors of the Company to issue or sell stock of the
Company (or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock and securities issued or sold in connection with
investments in the Company, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.
          (c) Governing Law. The provisions of this Agreement, the Plan or other
documents incorporated therein, shall be governed by, interpreted and enforced
in accordance with the laws of the State of Delaware, unless and to the extent
they are pre-empted by the laws of the United States of America.

                  VIRTUAL RADIOLOGIC CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
                GRANTEE:    
 
                     

 